Case 4:19-cv-03925 Document 1-2 Filed on 10/09/19 in TXSD Page 1 of 16
 Case 4:19-cv-03925 Document 1-2 Filed on 10/09/19 in TXSD Page 2 of 16

                                                                         Service of Process
                                                                         Transmittal
                                                                         09/09/2019
                                                                         CT Log Number 536209677
TO:      JOHN HENLEY
         UPC Insurance (NASDAQ: UIHC)
         800 2ND AVENUE SOUTH
         SAINT PETERSBURG, FL 33701

RE:      Process Served in Texas

FOR:     United Property & Casualty Insurance Company (Domestic State: FL)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  VIVIAN LY, Pltf. vs. UNITED PROPERTY & CASUALTY INSURANCE COMPANY, Dft.
DOCUMENT(S) SERVED:               Citation, Petition, Interrogatories, Requests
COURT/AGENCY:                     61st Judicial District Court Harris County, TX
                                  Case # 201961435
NATURE OF ACTION:                 Insurance Litigation
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:         By Certified Mail on 09/09/2019 postmarked on 09/06/2019
JURISDICTION SERVED :             Texas
APPEARANCE OR ANSWER DUE:         By 10:00 a.m. on the Monday next after the expiration of 20 days after you were
                                  served (Document(s) may contain additional answer dates)
ATTORNEY(S) / SENDER(S):          James Willis
                                  Daly & Black, P.C.
                                  2211 Norfolk St., Suite 800
                                  Houston, TX 77098
                                  713-655-1405
ACTION ITEMS:                     SOP Papers with Transmittal, via UPS Next Day Air , 1ZX212780114323495

                                  Image SOP

                                  Email Notification, Legal Department LAWSUIT@upcinsurance.com

                                  Email Notification, Tracey Reed treed@upcinsurance.com

                                  Email Notification, Gilbert Rodriguez grodriguez@upcinsurance.com

SIGNED:                           C T Corporation System
ADDRESS:                          1999 Bryan Street
                                  Suite 900
                                  Dallas, TX 75201
For Questions:                    214-932-3601




                                                                         Page 1 of 1 / KN
                                                                         Information displayed on this transmittal is for CT
                                                                         Corporation's record keeping purposes only and is provided to
                                                                         the recipient for quick reference. This information does not
                                                                         constitute a legal opinion as to the nature of action, the
                                                                         amount of damages, the answer date, or any information
                                                                         contained in the documents themselves. Recipient is
                                                                         responsible for interpreting said documents and for taking
                                                                         appropriate action. Signatures on certified mail receipts
                                                                         confirm receipt of package only, not contents.
                              Case 4:19-cv-03925 Document 1-2
                                                                   m   'i

                                                                Filed on 10/09/19 in TXSD   Page 3 of 16                                   FIRST-CLASS MAIL
                                                                                                                      neopost.^
                                                                                                                      09/06/2019
              MARILYN BURGESS
                       1
                                                                                                                      USlSQ&TrffGB        $007,902
             Harris County District Clerk
                    s                                                                                                                        ZIP 77002
                     P.O. Box 4651
                                                                                                                                           041M12252396
                                                   7016 1B30 0001 HHHH gall
               Houston, Texas 77210-4651




         r


     S




                                                                                               UNITED PROPERTY & CASUALTY INSURANCE
                                                                                               COMPANY by serving CT Corporation System
                                                                                                       1999 BRYAN ST SUITE 900 •
                                                                                                      DALLAS, TEXAS 75201-4284,,




ff
               Case 4:19-cv-03925 Document 1-2 Filed on 10/09/19 in hTXSD Page 4 of 16
                                                                                             S




                                            CAUSE NO.                            201961435


                                            RECEIPT NO.                                                      75.00         CTM
                                                      ickkiekk-kk-kk
                                                                                                             TR # 73666897
PLAINTIFF: LY, VIVIAN                                                                              In The   61st
        vs .                                                                                       Judicial District Court
DEFENDANT: UNITED PROPERTY & CASUALTY INSURANCE COMPANY                                            of Harris County, Texas
                                                                                                   61ST DISTRICT COURT
                                                                                                   Houston, TX
                                           CITATION (CERTIFIED)
THE STATE OF TEXAS
County of Harris


TO: UNITED PROPERTY & CASUALTY INSURANCE COMPANY (INSURANCE COMPANY)
    MAY BE SERVED BY SERVING ITS REGISTERED AGENT CT CORPORATION SYSTEM

     1999      BRYAN STREET   SUITE 900     DALLAS         TX                     75201 - 4284
     Attached is a copy of PLAINTIFFS ORIGINAL PETITION FIRST SET OF INTERROGATORIES REQUESTS
     FOR PRODUCTION AND REQUESTS FOR ADMISSIONS

This instrument was filed on the 29th day of August. 2019. in the above cited cause number
and court. The instrument attached describes the claim against you.

      YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
next following the expiration of 20 days after you were served this citation and petition,
a default judgment may be taken against you.
TO OFFICER SERVING:
      This citation was issued on 4th day of September, 2019, under my hand and
seal of said Court.




                                            s'o / rr-J\----\ Ci                          MARILYN BURGESS, District Clerk
Issued at request of:                                                             I
WILLIS, JAMES WINSTON
2211 NORFOLK ST, SUITE 800
HOUSTON, TX 77098
                                            [IKU'Jd                                      Harris County, Texas
                                                                                         201 Caroline, Houston, Texas 77002
                                                                                         (P.O. Box 4651, Houston, Texas 77210)
Tel: (713) 655-1405                                   .......................‘



Bar No.: 24088654                                                                       Generated By: YARN, HILDA    M63//11315177


                                          CLERK’S RETURN BY MAILING
Came to hand the          day of ___ ________________________________, _______, and executed by
mailing to Defendant certified mail return receipt requested, restricted delivery, a true
copy   of    this   citation     together    with    an    attached    copy     of
 PLAINTIFFS ORIGINAL PETITION FIRST SET OF INTERROGATORIES REQUESTS
to the following addressee at address:


                                                   ADDRESS

                                                     Service was executed in accordance with Rule 106
(a)ADDRESSEE                                            (2) TRCP, upon the Defendant as evidenced by the
                                                          return receipt incorporated herein and attached
                                                         hereto at


                                                     on       day of ______.
                                                     by U.S. Postal delivery to


                                                     This citation was not executed for the following
                                                     reason:


                                                     MARILYN BURGESS, District Clerk
                                                     Harris County, TEXAS

                                                     By                                                                , Deputy




N.INT.CITM.P                                                                          *73666897*


                                                                                                                                     Ca
       Case 4:19-cv-03925 Document 1-2 Filed on 10/09/19 in TXSD Page 5 of 16
                                                                                                           8/29/2019 2:23 Pl\
                                     ♦                                          Marilyn Burgess - District Clerk Harris Count;
                                                                                         '•          Envelope No. 3639729I
                              2019-61435/Court: 061                                                        By: Bemitta Barrel
                                                                                                    Filed: 8/29/2019 2:23 Pk

       )                             CAUSE NO.

 VIVIAN LY,                                            §        IN THE DISTRICT COURT OF
                                                       §
            Plaintiff,                                 §
                                                       §
 vs.                                                   §
                                                       §        HARRIS COUNTY, TEXAS
 UNITED PROPERTY & CASUALTY                            §
 INSURANCE COMPANY,                                    §
                                                       §
            Defendant.                                 §                  JUDICIAL DISTRICT

                               PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

           Vivian Ly (“Ms. Ly”), Plaintiff herein, files this Original Petition against Defendant

United Property & Casualty Insurance Company (“UPC”) and, in support of her causes of action,

would respectfully show the Court the following:

                                                I.
                                           THE PARTIES

           1.      Vivian Ly is a Texas resident who resides in Harris County, Texas.

           2.      UPC is an insurance company doing business in the State of Texas which may be

served through its registered agent for service of process in the State of Texas, CT Corporation

System, via certified mail at 1999 Bryan Street, Suite 900, Dallas, Texas 75201-4284.

                                                  n.
                                            DISCOVERY

           3.      This case is intended to be governed by Discovery Level 2.




                                                   1
     Case 4:19-cv-03925 Document 1-2 Filed on 10/09/19 in TXSD Page 6 of 16




                                                 in.
                                      CLAIM FOR RELIEF


        4.     The damages sought are within the jurisdictional limits of this court. Plaintiff

currently seeks monetary relief over $100,000, but not more than $200,000, including damages of

any kind, penalties, costs, expenses, pre-judgment interest, and attorney’s fees.

                                           IV.
                                 JURISDICTION AND VENUE

        5.     This court has subject matter jurisdiction of this cause of action because it involves

an amount in controversy in excess of the minimum jurisdictional limits of this Court.

       6.      Venue is proper in Harris County because all or a substantial part of the events or

omissions giving rise to the claim occurred in Harris County. TEX. Civ. PRAC & Rem CODE §

15.002(a)(1). In particular, the loss at issue occurred in Harris County.

                                            V.
                                   FACTUAL BACKGROUND

        7.     Ms. Ly.is a named insured under a property insurance policy issued by UPC.

        8.     On or about August 20, 2018 a storm hit the Houston, Texas area, damaging Ms.

Ly’s house and other property. Ms. Ly subsequently filed a claim on her insurance policy.

       9.      Defendant improperly denied and/or underpaid the claim.

        10.    The adjuster assigned to the claim conducted a substandard investigation and

inspection of the property, prepared a report that failed to include all of the damages that were

observed during the inspection, and undervalued the damages observed during the inspection.

        11.    This unreasonable investigation led to the underpayment of Plaintiff’s claim.

        12.    Moreover, UPC performed an outcome-oriented investigation of Plaintiffs claim,

which resulted in a biased, unfair and inequitable evaluation of Plaintiff s losses on the property.




                                                  2
     Case 4:19-cv-03925 Document 1-2 Filed on 10/09/19 in TXSD Page 7 of 16




                                             VI.
                                      CAUSES OF ACTION

       13.     Each of the foregoing paragraphs is incorporated by reference in the following:

A.     Breach of Contract

       14.     UPC had a contract of insurance with Plaintiff UPC breached the terms of that

contract by wrongfully denying and/or underpaying the claim and Plaintiff was damaged thereby.

B.     Prompt Payment of Claims Statute

       15.     The failure of UPC to pay for the losses and/or to follow the statutory time

guidelines for accepting or denying coverage constitutes a violation of Section 542.051 el. seq. of

the Texas Insurance Code.

       16.     Plaintiff, therefore, in addition to Plaintiffs claim for damages, is entitled to interest

and attorneys’ fees as set forth in Section 542.060 of the Texas Insurance Code.

C.     Bad Faith

       17.     Defendant is required to comply with Chapter 541 of the Texas Insurance Code.

       18.     Defendant violated Section 541.051 of the Texas Insurance Code by:

               (1)     making statements misrepresenting the terms and/or benefits of the policy.

       19.     Defendant violated Section 541.060 by:

               (1)     misrepresenting to Plaintiff a material fact or policy provision relating to

                       coverage at issue;

               (2)     failing to attempt in good faith to effectuate a prompt, fair, and equitable

                       settlement of a claim with respect to which the insurer’s liability had

                       become reasonably clear;




                                                   3
       Case 4:19-cv-03925 Document 1-2 Filed on 10/09/19 in TXSD Page 8 of 16




               (3)    failing to promptly provide to Plaintiff a reasonable explanation of the basis

                      in the policy, in relation to the facts or applicable law, for the insurer’s

                      denial of a claim or offer of a compromise settlement of a claim;

               (4)    failing within a reasonable time to affirm or deny coverage of a claim to

                      Plaintiff or submit a reservation of rights to Plaintiff; and

               (5)    refusing to pay the claim without conducting a reasonable investigation with

                      respect to the claim;

         20.   Defendant violated Section 541.061 by:

               (1)    making an untrue statement of material fact;

               (2)    failing to state a material fact necessary to make other statements made not

                      misleading considering the circumstances under which the statements were

                      made;

               (3)    making a statement in a manner that would mislead a reasonably prudent

                      person to a false conclusion of a material fact;

               (4)    making a material misstatement of law; and

               (5)    failing to disclose a matter required by law to be disclosed.

        21.    Defendant’s violations of Chapter 541 of the Texas Insurance Code enumerated

above caused damages to Plaintiff in at least the amount of policy benefits wrongfully withheld.

        22.    Defendant knowingly committed the acts complained of. As such, Plaintiff is

entitled to exemplary and/or treble damages pursuant to Texas Insurance Code Section 541.152(a)-

(b).




                                                 4
     Case 4:19-cv-03925 Document 1-2 Filed on 10/09/19 in TXSD Page 9 of 16




D.      Attorneys’ Fees

        23.       Plaintiff engaged the undersigned attorney to prosecute this lawsuit against

Defendant and agreed to pay reasonable attorneys’ fees and expenses through trial and any appeal.

        24.       Plaintiff is entitled to reasonable and necessary attorney’s fees pursuant to Texas

Civil Practice and Remedies Code Sections 38.001-38.003 because she is represented by an

attorney, presented the claim to Defendant, and Defendant did not tender the just amount owed

before the expiration of the 30th day after the claim was presented.

        25.       Plaintiff further prays that she be awarded all reasonable attorneys’ fees incurred in

prosecuting her causes of action through trial and any appeal pursuant to Sections 541.152 and

542.060 of the Texas Insurance Code.

                                                   vn.
                                    CONDITIONS PRECEDENT

        26.       All conditions precedent to Plaintiffs right to recover have been fully performed,

or have been waived by Defendant.

                                                  vm.
                                      DISCOVERY REQUESTS

        27.       Pursuant to Rule 194, you are requested to disclose, within fifty (50) days after

service of this request, the information or material described in Rule 194.2(a)-(l).

        28.       You are also requested to respond to the attached interrogatories, requests for

production, and requests for admissions within fifty (50) days, in accordance with the instructions

stated therein.

                                                 IX.
                                               PRAYER

        WHEREFORE, PREMISES CONSIDERED, Vivian Ly prays that, upon final hearing of

the case, she recover all damages from and against Defendant that may reasonably be established


                                                    5
    Case 4:19-cv-03925 Document 1-2 Filed on 10/09/19 in TXSD Page 10 of 16




by a preponderance of the evidence, and that Ms. Ly be awarded attorneys’ fees through trial and

appeal, costs of court, pre-judgment interest, post-judgment interest, and such other and further

relief, general or special, at law or in equity, to which Ms. Ly may show herself to be justly entitled.


                                                Respectfully submitted,

                                                Daly & Black, P.C.

                                                By:    /s/ James Willis_________
                                                       James Willis
                                                       TBA No. 24088654
                                                       j wi 11 i s@dal ybl ack. com
                                                       Richard D. Daly
                                                       TBA No. 00796429
                                                       rdaly@dalyblack.com
                                                       ecfs@dal ybl ack. com
                                                       2211 Norfolk St., Suite 800
                                                       Houston, Texas 77098
                                                       713.655.1405—Telephone
                                                       713.655.1587—Fax

                                                        ATTORNEYS FOR PLAINTIFF
                                                        VIVIAN LY




                                                   6
                                                                      s s
                                                                    e
Case 4:19-cv-03925 Document 1-2 Filed on 10/09/19 in TXSD Page 11 of 1
                                                                  rg
                                                              B u
                                                          n
                                                   air ly
                                              f M
                                          e o
                                   ff  ic
                             y  O
                          o p
                    l  C
                i a
           ffic
       n o
     U
                                                                     s s
                                                                   e
ase 4:19-cv-03925 Document 1-2 Filed on 10/09/19 in TXSD Page 12 of 1

                                                               u rg
                                                         n  B
                                                  air ly
                                             f M
                                         e o
                                  ff  ic
                            y  O
                         o p
                   l  C
               i a
          ffic
      n o
    U
      Case 4:19-cv-03925 Document 1-2 Filed on 10/09/19 in TXSD Page 13 of 16                               9/30/2019 9:06 AM
                                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                                      Envelope No. 37221490
                                                                                                          By: Brenda Espinoza
                                                                                                     Filed: 9/30/2019 9:06 AM

                                       CAUSE NO: 2019-61435

VIVIAN LY                                        §         IN THE DISTRICT COURT OF
                                                 §
VS.                                              §
                                                 §         HARRIS COUNTY, TEXAS
UNITED PROPERTY & CASUALTY                       §
INSURANCE COMPANY                                §
                                                 §
                                                 §         61st JUDICIAL DISTRICT


      DEFENDANT, UNITED PROPERTY & CASUALTY INSURANCE COMPANY’S
           ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, United Property & Casualty Insurance Company (“United Property,”) in the

above-entitled and numbered cause and files this, its Answer to Plaintiff’s Original Petition, and

would respectfully show unto the Court the following:

                                                     I.

                                         GENERAL DENIAL

         United Property & Casualty Insurance Company asserts a general denial as is authorized by

Rule 92 of the Texas Rules of Civil Procedure, and requests that Plaintiff be required to prove his

charges and allegations against United Property & Casualty Insurance Company by a preponderance

of the evidence as is required by the Constitution and law of the State of Texas.

                                                     II.

                                              DEFENSES

         2.1       United Property & Casualty Insurance Company denies that the required conditions

precedent were performed and/or occurred.

         2.2       United Property issued a policy of insurance to Plaintiff, and United Property adopts

its terms, conditions and exclusions as if copied in extenso.




4841-7739-8950.1
     Case 4:19-cv-03925 Document 1-2 Filed on 10/09/19 in TXSD Page 14 of 16



          2.3      The Policy does not cover wear and tear, marring, deterioration; mechanical

breakdown, latent defect, inherent vice or any quality in property that causes it to damage or destroy

itself;

          2.4      The Policy does not cover damages which occurred prior to Policy inception or after

Policy expiration regardless of whether such damages were apparent at the time of the inception of

the Policy or discovered at a later date. To the extent that any part of the loss which Plaintiff

complains did not occur during the applicable policy period, the Policy provides no coverage for

same.

          2.5      United Property’s obligation to pay under the Policy extends, if at all, only to a

covered loss that exceeds the Policy deductible. If there is an obligation to pay, it applies only to the

amount of covered loss that exceeds the deductible.

          2.6      United Property is entitled to any credits or set-offs for prior payments by United

Property or other third parties.

          2.7      To the extent that some or all of Plaintiff’s claims may have been fully adjusted and

payment tendered, Plaintiff is only entitled to one satisfaction or recovery for his alleged damages.

          2.8      To the extent that Plaintiff’s damages are determined to be the result of a failure by

Plaintiff to take reasonable steps to mitigate the loss, those damages are not recoverable.

          2.9      To the extent that all statutory and policy requisites have not been satisfied, this suit is

premature.

                                                      III.

                                     REQUEST FOR DISCLOSURE

          Pursuant to Rule 194, Plaintiff is requested to disclose the information or material described

in Rule 194.




4841-7739-8950.1
     Case 4:19-cv-03925 Document 1-2 Filed on 10/09/19 in TXSD Page 15 of 16



                                              IV.

                                   PRAYER FOR RELIEF

         WHEREFORE, PREMISES CONSIDERED, Defendant, United Property & Casualty

Insurance Company, respectfully prays that Plaintiff take nothing by his suit, that Defendant

recovers costs, and for such other and further relief, both at law and in equity, to which United

Property & Casualty Insurance Company may be justly entitled.

                                            Respectfully submitted,


                                            LEWIS BRISBOIS BISGAARD & SMITH, LLP




                                            _________________________________________
                                            Sarah R. Smith
                                            TBA No: 24056346
                                            Rachael S. Fountain
                                            TBA No: 24097702
                                            24 Greenway Plaza, Suite 1400
                                            Houston, Texas 77046
                                            Phone: (713) 659-6767
                                            Fax: (713) 759-6830
                                            sara.smith@lewisbrisbois.com
                                            rachael.fountain@lewisbrisbois.com
                                            ATTORNEYS FOR DEFENDANT, UNITED
                                            PROPERTY & CASUALTY INSURANCE
                                            COMPANY




4841-7739-8950.1
     Case 4:19-cv-03925 Document 1-2 Filed on 10/09/19 in TXSD Page 16 of 16



                                 CERTIFICATE OF SERVICE

         This is to certify that a true and correct copy of the above pleading has been forwarded
pursuant to the Texas Rules of Civil Procedure on this 30th day of September, 2019.

James Willis                          Via Eserve
Richard D. Daly
Daly & Black, P.C.
2211 Norfolk Street, Suite 800
Houston, Texas 77098
ecfs@dalyblack.com
rdaly@dalyblack.com
Attorneys for Plaintiffs




                                                    Sarah R. Smith




4841-7739-8950.1
